Citation Nr: 0910284	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  97-21 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for maxillary 
sinusitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel







INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1973.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the benefits sought 
on appeal.  When this case was previously before the Board of 
Veterans' Appeals (BVA or Board) in July 2003, it was 
remanded to RO in San Juan, the Commonwealth of Puerto Rico, 
for additional development.  The San Juan RO continues to 
have jurisdiction over the claims file.  The case is again 
before the Board for appellate consideration.

The Board observes that in July 1997,  the Veteran withdrew 
his substantive appeal for the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for a psychiatric disability.  38 C.F.R. 
§ 20.204. 

However, the Board notes that since that time, the Veteran 
has been challenging the propriety of the April 1983 rating 
decision severing service connection for a nervous disorder.  
In subsequent documents, including an October 2002 brief and 
an August 2008 informal hearing presentation, the Veteran's 
representative argued that an April 1983 rating decision that 
severed service connection for a nervous condition was the 
product of clear and unmistakable error (CUE).  In doing so, 
the Veteran's representative tacitly recognizes that the 
April 1983 rating decision is final, as CUE can only be found 
in a final decision.  38 C.F.R. § 3.105(a)(2008). At the same 
time, however, the October 2002 brief and August 2008 
informal hearing presentation argue that March 1984 
correspondence from the Veteran, that the RO considered as a 
new claim for service connection for a psychiatric condition, 
actually constitutes a substantive appeal with the April 1983 
rating decision severing service connection.  The Veteran 
alternatively thus argues that the issue of the propriety of 
the severance of service connection is still on appeal.  


The Board observes that the issues raised by the Veteran 
concerning the April 1983 rating decision have not been 
developed for appellate review.  Therefore, such issues are 
hereby REFERRED to the RO for appropriate action.  


FINDING OF FACT

The competent medical evidence does not show that the 
Veteran's maxillary sinusitis results in frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence, or any 
incapacitating episodes of sinusitis, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ § 4.97, Diagnostic Code 6513 (effective prior to October 7, 
1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic 
Code 6513 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in June 2004 that fully addressed all 
necessary elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of an October 2006 supplemental statement of 
the case (SSOC).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, Dingess notice 
was provided in June 2006.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The Board acknowledges that the October 2006 VCAA letter does 
not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome.  The veteran has been represented by a service 
organization during the appeal.  The January 1997 statement 
of the case sets forth all pertinent rating criteria.  This 
was followed by readjudication in the October 2006 SSOC.  

The contentions made by the veteran's service organization in 
an October 2002 brief and an August 2008 informal hearing 
presentation make it clear that the veteran and his 
representative had actual and, indeed, exhaustive knowledge 
of all diagnostic criteria required for an evaluation in 
excess of 10 percent for maxillary sinusitis.  These factors 
show that the notice deficiencies did not affect the 
essential fairness of the adjudication, rebutting the 
presumption of prejudice.  For this reason, no further 
development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The veteran 
was provided an opportunity to set forth his contentions 
during a hearing before the Board but cancelled it.  The 
appellant has been afforded VA medical examinations 
throughout the appeal period.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Turning to the merits of the claim, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Effective October 7, 1996, during the pendency of this 
appeal, the VA issued revised regulations amending the 
section of the VA Schedule for Rating Disabilities for 
sinusitis.  The timing of these changes requires the Board to 
consider the claim under the pre-amended regulation for any 
period prior to the effective date of the amended diagnostic 
code.  Thereafter, the Board must analyze the evidence dated 
after the effective date of the amended regulation and 
consider whether a rating higher than the pre-amended rating 
is warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

Under the criteria in effect prior to October 7, 1996, a 10 
percent rating was for assignment with moderate sinusitis, 
manifested by discharge, or crusting, or scabbing, with 
infrequent headaches.  A 30 percent rating was assigned for 
severe sinusitis, with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  38 C.F.R. § 4.97, Diagnostic Code 
6513, effective prior to October 7, 1996.

Under the criteria in effect since October 7, 1996, a 10 
percent rating is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment, or; more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97, Diagnostic Code 6513.

The Veteran generally contends that his service-connected 
maxillary sinusitis warrants an evaluation in excess of 10 
percent.  As discussed in more detail below, he also asserts 
that the proper adjudication of his claim requires another VA 
examination.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
sinusitis under the old or the revised criteria.  

VA and private outpatient treatment reports dated throughout 
the appeal period show a history of, and current complaints 
of, sinusitis.  They do not show frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  Diagnostic Code 
6513, effective prior to October 7, 1996.  They also fail to 
show any incapacitating episodes of sinusitis, or more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Diagnostic Code 6513 (effective October 7, 1996).  
Consequently, these records do not support a 30 percent 
evaluation under either set of criteria.  

VA examination reports dated during the appeal period also 
fail to show that the Veteran's maxillary sinusitis satisfies 
the criteria required for a 30 percent evaluation under the 
old or the new criteria.  

The report of a July 1996 VA examination provides that the 
veteran complained of mucous, purulent nasal discharge, 
recurrent sneezing, itchy eyes, post-nasal discharge and 
nasal obstruction.  On physical examination, the veteran had 
congested nasal turbinates with no pus or polyps in the nose.  
The pertinent diagnosis was allergic rhynosinusitis (sic).  
X-rays were scheduled but the Veteran failed to report.  

The report of a May 2005 VA examination provides that the 
examiner reviewed the Veteran's claims file.  The Veteran 
complained of nasal congestion and nasal watery discharge 
with occasional sneezing episodes.  The Veteran had 
interference with breathing only when nasal stuffiness was 
present and the discharge was watery not purulent.  Treatment 
was by medication.  The report specified that the Veteran had 
no headaches or other symptoms, and no periods of 
incapacitation (defined as requiring bed rest and treatment 
by a physician).  


On physical examination, there was no nasal obstruction.  
There was mild nasal watery discharge.  There was no 
tenderness, purulent discharge or crusting.  The report noted 
that the disease primarily originated from the Veteran's 
nose.  The final diagnosis was allergic rhinitis.  An X-ray 
resulted in an impression of no evidence of acute sinusitis.  

The report of a September 2006 VA examination provides that 
the examiner reviewed the Veteran's claims folder and sets 
forth the pertinent history.  The Veteran had no history of 
sinus surgeries.  He noted that he used nasal sprays as 
treatment.  He complained of nasal congestion when the 
temperature changed, headaches, clear nasal discharge, and at 
times yellowish discharge.  He complained that the discharge 
was at times purulent.  

For a question which sinuses were affected, whether pain and 
headaches were present, and a description of their severity 
and frequency, the examiner referred to X-ray results which 
were noted to be completely negative for acute or chronic 
sinusitis.  The actual X-ray report itself provides that the 
examination showed well aerated paranasal sinuses, with no 
air-fluid levels identified.  The X-ray impression was normal 
study and the primary diagnostic code was minor abnormality.  

On physical examination, there was no tenderness, purulent 
discharge or crusting at the present time.  The pertinent 
diagnosis was no evidence of sinusitis in present 
examination.  

In an August 2008 informal hearing presentation, the 
Veteran's representative argues that the September 2006 VA 
examination is inadequate for rating purposes and requests a 
remand for another VA examination.  The representative notes 
that this VA examination report does not discuss the question 
which sinuses were affected, whether pain and headaches were 
present, and their severity and frequency.  Rather, the 
examiner referred to the X-ray report.  The Veteran's 
representative points out that the X-ray report shows a 
primacy diagnostic code of "minor abnormality."


Review of the September 2006 VA examination report reveals 
that all subjective and objective findings necessary for 
adjudication of the veteran's claim were observed and 
recorded, and thus the examination appears complete and 
adequate.  The X-ray report, which provides an impression of 
"Normal study", and which the examiner describes as being 
completely negative for acute or chronic sinusitis, does in 
fact provide the required information.  The X-ray report 
indicates that no sinuses were affected and there was no 
sinusitis, and thus there was no sinus pain and no sinus 
headaches, of any severity and frequency.  Further, the 
diagnostic code of "minor abnormality" provides no specific 
facts or findings relevant to the Veteran's examination and 
appears inaccurate when compared to the objective medical 
evidence of record.  It does not show that an evaluation 
higher than 30 percent is warranted or that an additional VA 
examination is required.  Further, the Veteran's VA and 
private treatment records, discussed above, corroborate the 
results of the September 2006 VA examination.  Accordingly, a 
new VA examination is not necessary for evaluation of the 
veteran's claim.  

The Board is aware of the veteran's own general assertions as 
to the severity of his maxillary sinusitis.  However, these 
contentions do not support his claim.  As a general matter, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The 
veteran himself, as a layperson, is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as an opinion 
addressing whether a service-connected disability satisfies 
diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Despite the veteran's testimony as to the observable symptoms 
of his maxillary sinusitis, the medical record before the 
Board shows that the manifestations do not satisfy the 
diagnostic criteria for an evaluation in excess of 10 percent 
under the old or the new criteria.  For example, although the 
Veteran complained of purulent discharge during his September 
2006 VA examination, the record is negative for objective 
evidence of purulent discharge.  In fact, the 2005 and 2006 
VA examination reports provide no diagnoses of sinusitis.  In 
addition, the 2005 VA examination report notes that there 
were no periods of incapacitation.  As a result, the 
Veteran's assertions do not constitute evidence that his 
maxillary sinusitis warrants an increased evaluation.  

Further, the evidence shows that the Veteran does not qualify 
for extra-schedular consideration of his service-connected 
sinusitis.  38 C.F.R. § 3.321(b)(1) (2008).  The record does 
not establish that the relevant rating criteria are 
inadequate for evaluating his sinusitis.  He has made no 
complaints that are unusual or extraordinary for a person 
with maxillary sinusitis, either in correspondence to the 
Board or during VA examinations.  His complaints are 
reflected in the assignment of the 10 percent evaluation.  
Thus, the Board finds that the schedular criteria are not 
inadequate for rating the Veteran's maxillary sinusitis.  As 
a result, no further consideration of an extra-schedular 
rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 
115-116 (2008). 

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to an evaluation in excess of 10 percent for 
maxillary sinusitis.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

An evaluation in excess of 10 percent for maxillary sinusitis 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


